 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDBellAerosystemsCompany,DivisionofBellAerospaceCorporation'andNiagaraFrontierTechnical Association,Local 205,American Feder-ation of Technical Engineers,AFL-CIO,2Petition-er and Local 501, International Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America(UAW) Intervenorand Local516,InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkersof America(UAW), Intervenor.Case 3-UC-39August 27, 1970DECISION AND ORDER DENYING PETITIONBY MEMBERS FANNING,MCCULLOCH,AND JENKINSOn September 5, 1969, Petitioner, the representativeof a unit of the Employer's employeessince it wascertified by the National Labor Relations Board in1962, filed a petition requesting clarification of theunit.On October 8, 1969, a hearing was held beforeHearing Officer L.Warren Tucker for the purposeof taking testimony with respect to the issues raisedby this petition.' All parties appeared and participatedat the hearings. Thereafter, the parties filed briefsand answering briefs. On October 8, 1969, the Region-alDirectorissued anorder transferring this caseto the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the Hearing Officers'rulings madeat the hearings and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed.Upon the entire record, including briefs and replybriefs, the Board finds:The Employer is a division of the Bell AerospaceCorporation, which is a subsidiary of Textron, Incor-porated.It is engaged inengineering, research anddevelopment,andproductionofmilitaryandaerospace hardware, including rocketenginesand mis-siles.As amended at the hearingAs amended at the hearingThe present petition is virtually identical to one filed by Petitionerin 1966 The 1966 petition was withdrawn after completion of a hearingand after the case had been transferred to the Board The present proceed-ing is essentially a reopening of the 1966 proceeding The record ofthe 1966 hearing was stipulated into evidence, and additional evidencewas receivedThe parties also were afforded another opportunity tosubmit briefs to the Board Geoffrey D Spinks was the Hearing Officerat the 1966 hearingPetitioner was certified in 1962 as the representativeof a unit of "All technicians in the Avionics andRockets divisions of the Employer [at the Employer'sNiagara Frontier facilities in Erie and Niagara countiesin the State of New York], but excluding all otheremployees, office clerical employees, guards, profes-sional employees, and supervisors as defined in theAct."'Petitioner contends that it is entitled to representclassifications as to which the Employer refuses togrant it recognition. The first argument Petitioneradvances is that its 1962 certification as representativeof "all technicians" in the Rockets and AvionicsDivisions authorized it to represent all techniciansin the two divisions regardless of their location, func-tion,or representation at the time of Petitioner'scertification.This contention requires a review ofthe bargaining history at the Employer's operation.Local 501, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW),5 an Intervenor in this case, hasmaintained a collective-bargaining relationship withthe Employer since about 1937. Essentially, Local501 represents production and maintenance employ-ees.Local 516, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW),6 also an Intervenor, has maintaineda collective-bargaining relationship with the Employersince 1946, at which time it was formally certifiedto represent a unit of inspection employees.'In 1952, Local 501 filed with the Board a petitionseeking an election to obtain the benefits of a Boardcertification in the aforementioned production andmaintenance unit already represented by it. In thepetition,Local 501 sought to include in the unitapproximately 600 laboratory technicians, all of whomwere employed primarily in the research and develop-ment phase of the Employer's business. The Boardfound that the basic production and maintenanceunit was appropriate; however, the Board specificallyexcluded the laboratory technicians from the requestedunit. In excluding these technicians, we stated:[The laboratory technicians'] duties are toassist engineers, draftsmen, physicists, andmathematicians on programs of research anddevelopment. . . . This research and develop-ment program requires continual testing,of plansand ideas, drawing board work, and testing workin the laboratories . . . the technicians all workSee 131 NLRB 130, as amended on March 6, 1962Herein referred to as Local 501Herein referred to as Local 516Case 3-RC-1279185 NLRB No. 61 BELL AEROSYSTEMSCOMPANYin close association with the engineers to translatetheoreticaldesignideasintopracticalform....We also compared the technicians with employeesin the experimental department, who were includedin the unit found appropriate:The employees of the experimental departmentassemble the ultimate product, test it, and makefinalmanufacturing drawing. Some of the workthey do is comparable to that of certain techni-cians in the laboratories, but requires less original-ityandnoresearchand developmenttechnique[laboratory technicians] exercisea greater degree of initiative and originality; andthe production or assembly aspect is only a minorpart of laboratory work, whose main function isdevelopment and research 8Thus, while we noted that there were probablysome technical employees in the included experimentaldepartment, we differentiated between laboratory tech-nicians and other employees on the basis of skillsand the technicians' function-research and develop-ment.In 1960, Petitioner filed with the Board a representa-tion petition which was the basis for its eventualcertification in the unit in which clarification is nowbeing sought. The petition requested a unit of all"technicians" employed in the Avionics and RocketsDivisions. In our Decision and Direction of Election,answering a contention of the two UAW locals thatthe work performed by the technicians was markedlysimilar to that performed by Locals 501 and 516,we stated:In an earlier case, Local 501 sought to includethese same technicians in a unit of productionand maintenance employees. The Board . . .found that, although there were a few employeesrepresented by Local 501 who were called "tech-nicians," thework performed by the latteremployees differed materially from the work ofthe technicians excluded from the productionand maintenance unit.*...the contracts of Local 501 and 516 donot cover the technicians here involved . . .In the earlier case,supra,the Board specificallyfound that the same technicians as involvedherein were technical employees under the Act,'Bell Aircraft Corporation,98 NLRB 1277, 1282215and excluded them from the production andmaintenance unit.*... the work of the technicians is substantiallythe same now as it was at the time of the1952 decision.In addition,in deciding that the Employer'sAvionicsDivision and Rocket Division should be representedin a single unit,we stated,as a persuasive factor,that both divisions"are engaged in research anddevelopment."Although the above references in the two Decisionsthus clearly described,as the employees which Peti-tioner had requested and which the Board foundappropriate,a unit of research and development "tech-nicians" not representedby Locals501 or 516, theBoard formally stated the appropriate unit in whichthe election was to be held as "Alltechnical employeesin the Avionics and Rocket Divisions of the Employ-er." (Emphasis supplied.)This inconsistency resultedin the filing by all parties of motions for clarificationor remand for further hearing.On June 19, 1961,the Board remanded the case for further informationon the existence and status of all "technical employ-ees" throughout the Employer's two divisions. OnAugust 14,1961, the Employer moved that the orderremanding the case be withdrawn and that an electionin a unit of all "technicians,"rather than all "technicalemployees,"be directed.Thismotion was denied.But, on January 19,1962, prior to completion ofthe remand hearing,the Employer moved for reconsid-eration of its motion.In the papers supporting itsmotion for reconsideration,the Employer includeda letter to the editor of a local newspaper. Theletter,dated November 28, 1961,and signed "LouisLongo,President,Local 205,AFTE, AFL-CIO,"protested the 15-month delay in holding the electionsought by Petitioner, and complained that"the NLRBhas decided that not just technicians,but all technicalemployees must vote in the election."The letter fur-ther stated that the technicians were a sizeable, well-defined group,amajority of whom had signed upwith the Union.Although served with the Employer'smotion and asked to respond, the other parties,includ-ing Petitioner,did not respond. Thereafter,the Boardduly considered the matter and concluded that aunit of all"technicians"was appropriate. Accordingly,the Board,on March 6,1962, granted the Employer'smotion,and substituted for the words, in the Directionof Election,"all technical employees,"the words "alltechnicians."The Petitioner won the election and wascertified in the amended unit.Despite this history,Petitioner now contends "thatall `technicians'wherever employed in the plant, or 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhatever employed at, should be considered as apart of the originally certified `technicians' unit."On the other hand, the Employer and Intervenorscontend that only research and development techni-cianswere intended to be included in Petitioner's1962 certification.Based on the aforementioned decisional history,i.e., theJ1952 and 1962 representation cases, we thinkitclear that Petitioner was knowingly certified in1962 to represent a unit of technicians who (1) wereengaged in the research and development phase ofthe Employer's business, and (2) were not alreadyrepresented by Locals 501 or 516. The repeated refer-ences in the Decisions to "research and development";Petitioner's awareness in 1962 of the existence oftheother two bargaining units; and Petitioner'sacquiescence in the Employer's motion to limit therequested unit to "technicians," thus truncating theordered inquiry into the status of the "technical"employees throughout the plant, all combine to makeitapparent that Petitioner accepted certification ina unit of technicians engaged in research and develop-ment not then represented by the Intervenors.Wetherefore reject Petitioner's contention that its certifi-cation extends to all technicians, wherever they maybe, in the plant.We do agree, however, with Petitioner's alternativeargument that if any of the jobs already representedin 1962 have since that time been so substantiallymodified that they may properly be characterizedas "research and development technician" classifica-tions, such jobs would deserve consideration for clarifi-cation into Petitioner's unit.At the hearings, theparties stipulated that the job descriptions of thecontested job categories are an accurate representationof the jobs.We have reviewed the job descriptionsand all testimony related thereto, and find that 13of the contested job categories were in existence andwere represented by the other unions prior to Local205's election and certification in 1962. Since 1962,a number of these job descriptions have been revised.Contrary to Petitioner's contention that these revisionsnow warrant the placing of these job categories intoPetitioner's unit, we agree with Mr. William R. Fuller,the Employer's manager of personnel administration,that the revised job descriptions did not materiallychange the basic nature of the job, but rather merelyindicated a change in the labor grade and/or a moredetailed description of the job. Fuller added thatwhile the jobs have become increasingly more complex,due to technological advances and the greater demandsofcustomers,theirprimaryfunctionremainsunchanged. In our judgment, a distinction still existsat the plant between research and development workand production work, and it does not appear thatthese jobs have crossed the line so as to be character-ized as research and development. As there is nosubstantial evidence which is contrary to Mr. Fuller'stestimony, and as his testimony is corroborated bya review of thejob descriptions, we shall deny Petition-er's request that these 13 jobs be clarified into itsbargaining unit.Of the other jobs which Petitioner asks to haveclarified into its unit, six jobs existed which werenot represented by any labor organization when Peti-tioner was certified in 1962. These jobs are: Engineer,Electronics, Class I; Engineer, Electronics, Class II;Engineering Assistant (Job Code 655-A13); Engineer-ing Assistant (Job Code 655-HI); Engineering Aide;and Engineer, Manufacturing, Research and Develop-ment.As the employees in these categories workquite closely with the research and development tech-nicians, it is reasonable to impute knowledge of theirexistence to Petitioner at the time of 1962 election.'In view of this, and of the fact that it would beless than fair now to add the unit postitions whichexisted at the time of the election and which havenot changed in any substantial way since that time,we are not disposed to clarify these categories intoPetitioner's unit. 10The job of research associate was created in 1968and is not currently represented by any union. Aperson in this job must haveThreeyearscompletedcoursework atcollege . . . or equivalent . . . with 5 to 10years of specialized progressive laboratorytrainingandexperience.[He]mustbecapable . . . of research experiments . . . witha minimum of supervision and independently inthe absence of Research Scientist personnel.His duties are often in the area of pure research,as hecollaborates with and generally assists ResearchScientists in analytical and experimental researchwork directed towards obtainingmarkedadvances in the state-of-the-art and thedevelopmentof techniques,materialsor'Fuller testified that his recollection was that the classifications ofEngineering Aide and Engineering Assistant were produced and exhibitedto Petitioner during the 1962 certification procedure, Petitioner did notclaim the jobs at that time'°We note also that the two classes of Engineer, Electronics, appearto qualify as electronics engineers, and, as professionals, these employeescould not be included in the unit without the election provided bySec 9(b)(1) of the Act, that the same obstacle to clarification appearsto apply also to some of the persons employed in the classificationof Engineer, Manufacturing, Research and Development, and that someof the persons in the two Engineering Assistant classifications act ina supervisory capacity with respect to the technicians and would alsobe excluded for that reason BELL AEROSYSTEMS COMPANYprocesses that are several steps in advance of theengineering or application stages currently in use.In addition, he "has considerable independent respon-sibility for the overall accomplishment of the laborato-ry work and the optimum attainment of the desiredresults."The job description of a Research Associatefurtherstatesthat,"whilenotagraduateengineer . . . [hemakes]trueprofessionalengineering decisions,"Petitioner submits forpurposes of comparison the category of Technician,Chemical, Ill, presently included in its unit.Prerequisites of this job include technical school or 2years of college and 4 to 5 years of progressivetechnical chemical laboratory experience. The job'sduties include selecting a d applying "established"techniques andmethods. In contrast to thesubstantially professional nature of the ResearchAssociate's functions, an employee in this categoryperforms the type of work which is normally assignedto technicians-the performance of tests andconstruction of assemblies necessary to produce aworkingmodel of an engineer's or scientist'stheoretical concept. On the basis of the above, we findthat the Research Associate is therefore notappropriately included in Petitioner's unit, as thatunit was defined in 1962.This leaves for consideration a number of jobswhich have been created since 1962, the representa-tional rights to which the Employer has accordedto one or the other of the two UAW locals. Petitionercontends that Inspector, X-Ray & Eddy Current,Non-Destructive,AllAround, should be includedin the unit. This job category was created on February16,1967, and is recognized by the Employer asrepresented by Local 516, the inspector's unit. Anemployee in this job category "performs various typesof nondestructive acceptance tests . . . to determinethe existence of defects in raw stock, castings, forgings,weldments, components, subassemblies, assemblies orsystems . . . and has the responsibility to reject anyspecimen which fails to meet minimum standards."X-ray machines are also used by technicians in thelaboratories in conjunction with research and develop-ment. However, the work of the classification underdiscussion is not research and development work.We find that since employees in this category primarilydo acceptance testing in the production stage, theymay not be clarified into Petitioner's unit.Inspector, Ultrasonic/Non-Destructive, was createdin 1965, and was included in the unit representedby Local 516. While this work is similar to workperformed by some employees in Petitioner's unit,it is done in connection with acceptance testing of217helicopter rotor blades rather than in connection withresearch and development. This job, therefore, doesnot warrant representation by Petitioner's unit.In 1962, the Employer established a job categoryentitled "Data Processing Equipment Operator." Thejob description of this category was revised in 1966and is currently covered by the Local 516 contract.After reviewing the job description, we find thatthis category is not entitled to clarification into Peti-tioner'sunit,as it appears to relate more to theaccounting, financial, and general operations functionsof the Employer than to research and development.Petitioner also requests that numerous "Field" cate-gories be clarified into its unit. These classificationshave all been created since 1962. They are simplyextensions of in-plant classifications, activated whenwork in such classifications is performed in the fieldat customer locations, rather than the Employer'splant.Most of these field jobs are in the Local 516unit,and, asto some of them, the Petitioner isclaiming the field job even though it does not claimthe plant job. As the field jobs are substantiallyidentical to the corresponding in-plant jobs, and, asPetitioner has demonstrated no basis for its claimto them, either for reasons discussed above or becausethe basic jobs are clearly within theunitsrepresentedby the UAW locals, we find that Petitioner is notentitled to represent these categories by way of clarifi-cation.If Petitioner desires to represent other technicalemployees in the plant besides those techniciansengaged inresearch and development work, the unitto which its certification is limited, a proper procedurewould be the filing of a representation petition. Itspresent petition for clarification is inappropriate forsettlement of work assignment disputes or for modifi-cation of Petitioner's unit description from a unitof technicians primarily engaged in research and devel-opment toa unitof all technical employees whereverlocated in the plant.In sum,we conclude that Petitioner is not entitledto clarification into its unit of any of the aforemen-tioned jobs.ORDERIt is hereby ordered that the petition for clarificationfiled by Niagara FrontierTechnical Association, Local205,AmericanFederationof TechnicalEngineers,AFL-CIO,be,and it hereby is, . dismissed in itsentirety.